Jackson, Chief Justice.
[This was a citation for settlement issued to an administrator. When the case was called in the court of ordinary, .counsel for respondent were absent on account of an. understanding on their part that they were to have notice before.the trial. (The ordinary stated that he did not remember any such agreement.) Judgment having been rendered against the respondent, and moré than four dajrs *827having elapsed before the return of his; counsel, he then petitioned for a certiorari. No written exceptions were taken to the rulings or decisions of the ordinary. On motion, the certiorari was dismissed, and plaintiff therein excepted.] ■